

 
 

--------------------------------------------------------------------------------

 

THESE SECURITIES MAY NOT BE OFFERED OR SOLD UNLESS AT THE TIME OF SUCH OFFER OR
SALE, THE PERSON MAKING SUCH OFFER OR SALE DELIVERS A PROSPECTUS MEETING THE
REQUIREMENTS OF SECTION 10 OF THE SECURITIES ACT OF 1933, AS AMENDED ("ACT"),
FORMING A PART OF A REGISTRATION STATEMENT, OR POST-EFFECTIVE AMENDMENT THERETO,
WHICH IS EFFECTIVE UNDER SAID ACT, UNLESS IN THE OPINION OF COUNSEL TO THE
CORPORATION, SUCH OFFER AND SALE IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF
SAID ACT.
 
ECOLOGY COATINGS, INC.
 
WARRANT No. 1
 
This Warrant (the "Warrant") is made and entered into as of this 30th day of
September, 2009 ("Grant Date") between ECOLOGY COATINGS, INC., a Nevada
corporation  (the "Company"), and STROMBACK ACQUISITION CORPORATION, an Illinois
corporation (the "Holder").
 
WHEREAS, by this Agreement, the Company and the Holder desire to set forth terms
upon which the Company will grant to the Holder and the Holder will accept from
the Company this Warrant.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Holder hereby agree as follows:
 
1. Grant and Term of the Warrant.
 
1.1 Grant of Warrant.  Subject to the terms and conditions of this Agreement,
the Company grants to the Holder the right and Warrant (the "Warrant") to
purchase from the Company all or any part of an aggregate of 14,400 shares of
its Common Stock, authorized (the "Shares") of Common Stock, par value $.001 per
share, at a price of $.42 per share  (the "Purchase Price"), as adjusted from
time to time pursuant to the provisions hereunder set forth.  This Warrant is
not granted under any Warrant plan of the Company.
 
1.2 Time of Exercise.  Subject to the provisions of Sections 1.5, "Transfer and
Assignment," and 3.1, "Registration and Legends," this Warrant may be exercised
at any time and from time to time after 9:00 a.m., E.S.T., on September 30, 2009
(the "Exercise Commencement Date") and will terminate at 5:00 p.m., E.S.T., on
September 30, 2019 (the "Expiration Date").
 
1.3 Manner of Exercise.
 
1.3.1 The Holder may exercise this Warrant, in whole or in part, upon surrender
of this Warrant with the form of subscription attached hereto duly executed to
the Company at its corporate office together with the full Purchase Price
payable in cash.
 
1.3.2 Upon receipt of this Warrant with the form of subscription duly executed
and accompanied by payment of the aggregate Purchase Price for the Shares for
which this Warrant is then being exercised, the Company shall cause to be issued
certificates or other evidence of ownership for the total number of whole Shares
for which this Warrant is being exercised in such denominations as are required
for delivery to the Holder, and the Company shall thereupon deliver such
documents to the Holder or its nominee.
 
1.3.3 If the Holder exercises this Warrant with respect to fewer than all of the
Shares that may be purchased under this Warrant, the Company shall execute a new
Warrant for the balance of the Shares that may be purchased upon exercise of
this Warrant and deliver such new Warrant to the Holder.
 
1.3.4 The Company covenants and agrees to pay when due and payable any and all
taxes that may be payable in respect of the issue of this Warrant, or the issue
of any Shares upon the exercise of this Warrant.  The Company shall not,
however, be required to pay any tax that may be payable in respect of any
transfer involved in the issuance or delivery of this Warrant or of the Shares
in a name other than that of the Holder at the time of surrender, and until the
payment of such tax, the Company shall not be required to issue such Shares.
 
1.3.5 The Company shall, at the time of any exercise of all or part of this
Warrant, upon the request of the Holder hereof, acknowledge in writing its
continuing obligation to afford to such Holder any rights to which such Holders
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant, provided that if the Holder of this Warrant fails to
make any such request, such failure shall not affect the continuing obligations
of the Company to afford any such rights to such Holder.
 
1.4 Exchange of Warrant.  This Warrant may be split-up, combined or exchanged
for another Warrant or Warrants of like tenor to purchase a like aggregate
number of Shares.  If the Holder desires to split-up, combine or exchange this
Warrant, it shall make such request in writing delivered to the Company at its
corporate office and shall surrender this Warrant and any other Warrants to be
so split-up, combined or exchanged, the Company shall execute and deliver to the
person entitled thereto an Warrant or Warrants, as the case may be, as so
requested.  The Company shall not be required to effect any split-up,
combination or exchange which will result in the issuance of an Warrant
entitling the Holder to purchase upon exercise a fraction of a Share.  The
Company may require the Holder to pay a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any split-up,
combination or exchange of Warrants.  The term "Warrant" as used herein includes
any Warrants issued in substitution for or replacement of this Warrant, or into
which this Warrant may be divided or exchanged.
 
1.5 Holder as Owner.  Prior to due presentment for registration of transfer of
this Warrant, the Company may deem and treat the Holder as the absolute owner of
this Warrant (notwithstanding any notation of ownership or other writing hereon)
for the purpose of any exercise hereof and for all other purposes, and the
Company shall not be affected by any notice to the contrary.  Irrespective of
the date of issue and delivery of certificates for any Shares issuable upon the
exercise of the Warrant, each person in whose name any such certificate is
issued shall be deemed to have become the holder of record of the Shares
represented thereby on the date on which all or a portion of the Warrant
surrendered in connection with the subscription therefore was surrendered and
payment of the purchase price was tendered.  No surrender of all or a portion of
the Warrant on any date when the stock transfer books of the Company are closed,
however, shall be effective to constitute the person or persons entitled to
receive Shares upon such surrender as the record holder of such Shares on such
date, but such person or persons shall be constituted the record holder or
holders of such Shares at the close of business on the next succeeding date on
which the stock transfer books are opened.  Each person holding any Shares
received upon exercise of Warrant shall be entitled to receive only dividends or
distributions payable to holders of record on or after the date on which such
person shall be deemed to have become the holder of record of such Shares.
 
1.6 Transfer and Assignment.  This Warrant may not be sold, hypothecated,
exercised, assigned or transferred except in accordance with and subject to the
provisions of the Securities Act of 1933, as amended ("Act") and only upon the
consent of the Company.
 
1.7 Method for Assignment.  Any assignment permitted under this Warrant shall be
made by surrender of this Warrant to the Company at its principal office with
the form of assignment attached hereto duly executed and funds sufficient to pay
any transfer tax.  In such event, the Company shall, without charge, execute and
deliver a new Warrant in the name of the assignee designated in such instrument
of assignment and this Warrant shall promptly be canceled.  This Warrant may be
divided or combined with other Warrants that carry the same rights upon
presentation thereof at the corporate office of the Company together with a
written notice signed by the Holder, specifying the names and denominations in
which such new Warrants are to be issued.
 
1.8 Rights of Holder.  Nothing contained in this Warrant shall be construed as
conferring upon the Holder the right to vote or consent or receive notice as a
stockholder in respect of any meetings of stockholders for the election of
directors or any other matter, or as having any rights whatsoever as a
stockholder of the Company.  If, however, at any time prior to the expiration of
this Warrant and prior to its exercise, any of the following shall occur:
 
1.8.1 The Company shall take a record of the holders of its shares of Common
Stock for the purpose of entitling them to receive a dividend or distribution
payable otherwise than in cash, or a cash dividend or distribution payable
otherwise than out of current or retained earnings, as indicated by the
accounting treatment of such dividend or distribution on the books of the
Company;
 
1.8.2 The Company shall offer to the holders of its Common Stock any additional
shares of capital stock of the Company or securities convertible into or
exchangeable for shares of capital stock of the Company, or any Warrant, right
or warrant to subscribe therefore;
 
1.8.3 There shall be proposed any capital reorganization or reclassification of
the Common Stock, or a sale of all or substantially all of the assets of the
Company, or a consolidation or merger of the Company with another entity; or
 
1.8.4 There shall be proposed a voluntary or involuntary dissolution,
liquidation or winding up of the Company; then, in any one or more of said
cases, the Company shall cause to be mailed to the Holder, at the earliest
practicable time (and, in any event, not less than thirty (30) days before any
record date or other date set for definitive action), written notice of the date
on which the books of the Company shall close or a record shall be taken to
determine the stockholders entitled to such dividend, distribution, convertible
or exchangeable securities or subscription rights, or entitled to vote on such
reorganization, reclassification, sale, consolidation, merger, dissolution,
liquidation or winding up, as the case may be.  Such notice shall also set forth
such facts as shall indicate the effect of such action (to the extent such
effect may be known at the date of such notice) on the Purchase Price and the
kind and amount of the Common Stock and other securities and property
deliverable upon exercise of this Warrant.  Such notice shall also specify the
date as of which the holders of the Common Stock of record shall participate in
said distribution or subscription rights or shall be entitled to exchange their
Common Stock for securities or other property deliverable upon such
reorganization, reclassification, sale, consolidation, merger, dissolution,
liquidation or winding up, as the case may be (on which date, in the event of
voluntary or involuntary dissolution, liquidation or winding up of the Company,
the right to exercise this Warrant shall terminate).  Without limiting the
obligation of the Company to provide notice to the holder of actions hereunder,
it is agreed that failure of the Company to give notice shall not invalidate
such action of the Company.
 
1.9 Lost Warrant.  Upon receipt by the Company of evidence satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant, and, in the case of
loss, theft or destruction of reasonably satisfactory indemnification, including
a surety bond if required by the Company, and upon surrender and cancellation of
this Warrant, if mutilated, the Company will cause to be executed and delivered
a new Warrant of like tenor and date.  Any such new Warrant executed and
delivered shall constitute an additional contractual obligation on the part of
the Company, whether or not this Warrant so lost, stolen, destroyed, or
mutilated shall be at any time enforceable by anyone.
 
1.10 Covenants of the Company.  The Company covenants and agrees as follows:
 
1.10.1 At all times it shall reserve and keep available for the exercise of this
Warrant into Common Stock such number of authorized shares of Common Stock as
are sufficient to permit the exercise in full of this Warrant into Common Stock;
and
 
1.10.2 All Shares issued upon exercise of the Warrant shall be duly authorized,
validly issued and outstanding, fully-paid and non-assessable.
 
2. Adjustment of Purchase Price and Number of Shares Purchasable Upon Exercise.
 
2.1 Recapitalization.  The number of Shares purchasable on exercise of this
Warrant and the purchase price therefore shall be subject to adjustment from
time to time in the event that the Company shall:  (i) pay a dividend in, or
make a distribution of, shares of Common Stock, (ii) subdivide its outstanding
shares of Common Stock into a greater number of shares, (iii) combine its
outstanding shares of Common Stock into a smaller number of shares, or
(iv) spin-off a subsidiary by distributing, as a dividend or otherwise, shares
of the subsidiary to its stockholders.  In any such case, the total number of
shares purchasable on exercise of this Warrant immediately prior thereto shall
be adjusted so that the Holder shall be entitled to receive, at the same
aggregate purchase price, the number of shares of Common Stock that the Holder
would have owned or would have been entitled to receive immediately following
the occurrence of any of the events described above had this Warrant been
exercised in full immediately prior to the occurrence (or applicable record
date) of such event.  An adjustment made pursuant to this Section 2 shall, in
the case of a stock dividend or distribution, be made as of the record date
and,  in the case of a subdivision or combination, be made as of the effective
date thereof.  If, as a result of any adjustment pursuant to this Section 2, the
Holder shall become entitled to receive shares of two or more classes of series
of securities of the Company, the Board of Directors of the Company shall
equitably determine the allocation of the adjusted purchase price between or
among shares or other units of such classes or series and shall notify the
Holder of such allocation.
 
2.2 Merger or Consolidation.  In the event of any reorganization or
recapitalization of the Company or in the event the Company consolidates with or
merges into another entity or transfers all or substantially all of its assets
to another entity, then and in each such event, the Holder, on exercise of this
Warrant as provided herein, at any time after the consummation of such
reorganization, recapitalization, consolidation, merger or transfer,  shall be
entitled, and the documents executed to effectuate such event shall so provide,
to receive the stock or other securities or property to which the Holder would
have been entitled upon such consummation if the Holder had exercised this
Warrant immediately prior thereto.  In such case, the terms of this Warrant
shall survive the consummation of any such reorganization, recapitalization,
consolidation, merger or transfer and shall be applicable to the shares of stock
or other securities or property receivable on  the exercise of this Warrant
after such consummation and as an exchange for a larger or smaller number of
shares, as the case may be.
 
2.3 Notice of Dissolution or Liquidation.  Except as otherwise provided in
Section 2.2, "Merger or Consolidation," in the case of any sale or conveyance of
all or substantially all of the assets of the Company in connection with a plan
of complete liquidation of the Company, or in the case of the dissolution,
liquidation or winding-up of the Company, all rights under this Warrant shall
terminate on a date fixed by the Company, such date so fixed to be not earlier
than the date of the commencement of the proceedings for such dissolution,
liquidation or winding-up and not later than thirty (30) days after such
commencement date.  Notice of such termination of purchase rights shall be given
to the Holder at least thirty (30) days prior to such termination date.
 
2.4 Statement of Adjustment.  Any adjustment pursuant to the provisions of this
Section 2 shall be made on the basis of the number of Shares which the Holder
would have been entitled to acquire by exercise of this Warrant immediately
prior to the event giving rise to such adjustment and as to the Purchase Price
in effect immediately prior to the rise to such adjustment.  Whenever any such
adjustment is required to be made, the Company shall forthwith determine the new
number of Shares which the Holder hereof shall be entitled to purchase hereunder
and/or such new Purchase Price and shall prepare, retain on file and transmit to
the Holder within ten (10) days after such preparation a statement describing in
reasonable detail the method used in calculating such adjustment.
 
2.5 No Fractional Shares.  The Company shall not issue any fraction of a Share
in connection with the exercise of this Warrant, and in any case where the
Holder would, except for the provisions of this Section 2.5, be entitled under
the terms of this Warrant to receive a fraction of a Share upon such exercise,
the Company shall upon the exercise and receipt of the Purchase Price, issue the
largest number of whole Shares purchasable upon exercise of this Warrant.  The
Company shall not be required to make any cash or other adjustment in respect of
such fraction of a Share to which the Holder would otherwise be entitled.  The
Holder, by the acceptance of this Warrant, expressly waives his right to receive
a certificate for any fraction of a Share upon exercise hereof.
 
2.6 No Change in Form Required.  The form of Warrant need not be changed because
of any change pursuant to this Section 2 in the Purchase Price or in the number
of Shares purchasable upon the exercise of a Warrant, may state the same
Purchase Price and the same number of shares of Preferred Stock as are stated in
the Warrants initially issued pursuant to the Agreement.
 
3. Registration Under the Securities Act of 1933.
 
3.1 Registration and Legends.  The Holder understands that (i) the Company has
not registered the Warrant or the Shares under the Act, or the applicable
securities laws of any state in reliance on exemptions from registration and
(ii) such exemptions depend upon the Holder's investment intent at the time the
Holder acquires the Warrant or the Shares.  The Holder therefore represents and
warrants that it is acquiring the Warrant, and will acquire the Shares, for the
Holder's own account for investment and not with a view to distribution,
assignment, resale or other transfer of the Warrant or the Shares.  Because the
Warrant and the Shares are not registered, the Holder is aware that the Holder
must hold them indefinitely unless they are registered under the Act and any
applicable securities laws or the Holder must obtain exemptions from such
registration.  Upon exercise, in part or in whole, of this Warrant, the Shares
shall bear the following legend:
 
The shares of Common Stock represented by this certificate have not been
registered under the Act or any applicable state securities laws, and they may
not be offered for sale, sold, transferred, pledged or hypothecated without an
effective registration statement under the Act and under any applicable state
securities laws, or an opinion of counsel, satisfactory to the company, that an
exemption from such registration is available.
 
3.2 No-Action Letter.  The Company agrees that it will be satisfied that no
post-effective amendment or new registration is required for the public sale of
the Shares if it shall be presented with a letter from the Staff of the
Securities and Exchange Commission (the "Commission"), stating in effect that,
based upon stated facts which the Company shall have no reason to believe are
not true in any material respect, the Staff will not recommend any action to the
Commission if such Shares are offered and sold without delivery of a prospectus,
and that, therefore, no Registration Statement under which such Shares are to be
registered is required to be filed.
 
3.3 Inclusion in Company Registration Statement.
 
3.3.1 The Holder of this Warrant and/or Shares issued to the Holder pursuant to
this Warrant without an effective registration statement ("Restricted Shares")
under the Act will have the right to join with the Company to register the
Restricted Shares and the Shares underlying this Warrant (the "Underlying
Shares") in a future registration statement under the Act filed by the Company
with the Commission, which includes a public offering of equity securities for
cash, either for the account of the Company or for the account of any other
person.  This right to join with the Company in a registration statement is not
applicable to a registration statement filed by the Company with the Commission
on Form S-4, S-8 or any other inappropriate form.  If, at any time, the Company
proposes to file a registration statement as described above with the
Commission, it may, in its sole discretion, offer to include in any such filing
any proposed disposition of the Restricted Shares or the Underlying Shares.  In
such event, the Company will, at least thirty (30) days prior to such filing,
give written notice of such proposed filing to the Holder's address appearing on
the records of the Company.  Within fifteen (15) days of receipt of the
Company's notice of filing, the Holder may request registration of the
Restricted Shares and/or Underlying Shares pursuant to a written request setting
forth the intended method of distribution and such other data or information as
the Company or its counsel shall reasonably require and such Restricted Shares
and/or Underlying Shares shall be included in the registration statement to the
maximum extent permissible.  The Company shall supply the Holder with copies of
such registration statement and of the prospectus included therein in such
quantities as may be reasonably necessary for the purpose of the proposed
disposition.
 
3.3.2 If at the time of any request to register the Restricted Shares or
Underlying Shares the Company is engaged or has fixed plans to be engaged within
thirty (30) days of the date of the request in a registered public offering as
to which the Restricted Shares or the Underlying Shares may be included or is
involved in an activity, in the good faith determination of the underwriter, in
the case of such offering, or the Board, in the case of such other activity,
which would be adversely affected by the requested registration to the material
detriment of the offering or the Company's activities, then the Company may, at
its Warrant, direct that the request be delayed for a period not in excess of
six months from the effective date of such offering or the date of commencement
of such proposed offering or such other material activity, as the case may be,
unless the underwriter, in the case of the offering, or the Board, in the case
of such other material activity, specifies a longer period.
 
3.4 Covenants Regarding Registration.  In connection with any registration under
Section 3.1 hereof, the Company and the Holder covenant and agree as follows:
 
3.4.1 The Company shall use its best efforts to have any Registration Statement
declared effective at the earliest possible time, and shall furnish such number
of prospectuses as shall be reasonably requested.
 
3.4.2 The Company and the Holder shall pay their respective shares of all costs,
fees, and expenses in connection with the Registration Statement under Section
3.3, "Inclusion in Company Registration Statement," in proportion to the dollar
value of the securities being registered by each party, including, without
limitation, the Company's legal and accounting fees, printing expenses, blue sky
fees and expenses, except that the Company shall not pay for any of the
following costs and expenses:  (a) underwriting discounts and commissions
allocable to the Shares, (b) state transfer taxes, (c) brokerage commissions,
and (d) fees and expenses of counsel and accountants for the holders of the
Shares.
 
3.4.3 The Company will take all necessary action which may be required in
qualifying or registering the Shares included in any Registration Statement for
offering and sale under the securities or blue sky laws of such states as are
requested by the holders of such Shares, provided that the Company shall not be
obligated to execute or file any general consent to service or process or to
qualify as a foreign corporation to do business under the laws of any such
jurisdiction.
 
3.5 Indemnity.
 
3.5.1 The Company shall indemnify and hold harmless the Holder who is
registering securities pursuant to this Section (the "Seller") and each
underwriter, within the meaning of the Act, who may purchase from or sell for
any Seller any of the Shares from and against any and all losses, claims,
damages, and liabilities caused by any untrue statement or alleged untrue
statement of a material fact  contained in any post-effective amendment or new
registration statement or any supplemented prospectus under the Act included
therein required to be filed or furnished by reason of this Section, or caused
by any omission or alleged omission to state therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages or liabilities are caused by any untrue statement or alleged untrue
statement or omission or alleged omission based upon information furnished or
required to be furnished in writing to the Company by such Seller or underwriter
within the meaning of such Act; provided, however, that the indemnity agreement
set forth in this Section 3.5 with respect to any prospectus which shall be
subsequently amended prior to the written confirmation of sale of any Shares
shall not inure to the benefit of any Seller or underwriter from whom the person
asserting any such losses, claims, damages or liabilities purchased such Shares
which are the subject thereof (or to the benefit of any person controlling such
Seller or underwriter), if such Seller or underwriter failed to send or give a
copy of the prospectus as amended to such person at or prior to the written
confirmation of the sale of such Shares and if such amended prospectus did not
contain any untrue statement or alleged untrue statement or omission or alleged
omission giving rise to such cause, claim, damage, or liability.
 
3.5.2 The Seller who uses the procedures under Section 3 shall indemnify and
secure the agreement of any underwriter which the Seller employs to indemnify
the Company, its directors, each officer signing the related post-effective
amendment or registration statement and each person, if any, who controls the
Company, within the meaning of the Act from and against any losses, claims,
damages, and liabilities caused by any untrue statement or alleged untrue
statement of a material fact contained in any post-effective amendment or
registration statement or any prospectus required to be filed or furnished by
reason of this Section or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, insofar as such losses, claims, damages, or
liabilities are caused by any untrue statement or alleged untrue statement or
omission or alleged omission based upon information furnished in writing to the
Company by any such Seller or underwriter expressly for use therein.
 
3.6 Agreements.  The agreements in this Section shall continue in effect
regardless of the exercise and surrender of this Warrant.
 
4. Reservation of Shares.  The Company shall at all times reserve, for the
purpose of issuance on exercise of this Warrant such number of shares of Common
Stock or such class or classes of capital stock or other securities as shall
from time to time be sufficient to comply with this Warrant and the Company
shall take such corporate action as may, in the opinion of its counsel, be
necessary to increase its authorized and unissued Common Stock or such other
class or classes of capital stock or other securities to such number as shall be
sufficient for that purpose.
 
5. Survival.  All agreements, covenants, representations and warranties herein
shall survive the execution and delivery of this Warrant and any investigation
at any time made by or on behalf of any parties hereto and the exercise, sale
and purchase of this Warrant (and any other securities or property) issuable on
exercise hereof.
 
6. Remedies.  The Company agrees that the remedies at law of the Holder, in the
event of any default or threatened default by the Company in the performance or
compliance with any of the terms of this Warrant, may not be adequate and such
terms may, in addition to and not in lieu of any other remedy, be specifically
enforced by a decree of specific performance of any agreement contained herein
or by an injunction against a violation of any of the terms hereof or otherwise.
 
7. Other Matters.
 
7.1 Binding Effect.  All the covenants and provisions of this Warrant by or for
the benefit of the Company shall bind and inure to the benefit of its successors
and assigns hereunder.
 
7.2 Notices.  Notices or demands pursuant to this Warrant to be given or made by
the Holder to or on the Company shall be sufficiently given or made if sent by
certified or registered mail, return receipt requested, postage prepaid, and
addressed, until another address is designated in writing by the Company, as
follows:
 
Ecology Coatings, Inc.
2701 Cambridge Court
 
Auburn Hills, MI  48326
 
Attn: CEO
 
Notices to the Holder provided for in this Warrant shall be deemed given or made
by the Company if sent by certified or registered mail, return receipt
requested, postage prepaid, and addressed to the Holder at the Holder's last
known address as it shall appear on the books of the Company.
 
7.3 Governing Law.  The validity, interpretation and performance of this Warrant
shall be governed by the laws of the State of Michigan.
 
7.4 Parties Bound and Benefited.  Nothing in this Warrant expressed and nothing
that may be implied from any of the provisions hereof is intended, or shall be
construed, to confer upon, or give to, any person or corporation other than the
Company and the Holder any right, remedy or claim under promise or agreement
hereof, and all covenants, conditions, stipulations, promises and agreements
contained in this Warrant shall be for the sole and exclusive benefit of the
Company and its successors and of the Holder, and his successors, heirs and
assignees.
 
7.5 Headings.  The Article headings herein are for convenience only and are not
part of this Warrant and shall not affect the interpretation thereof.
 
7.6 Disputes or Disagreements.  As a condition of granting of the Warrant herein
granted, the Holder agrees, on Holder's behalf and on behalf of Holder's
personal representatives, that any disputes or disagreements which may arise
under or as a result of or pursuant to this Agreement, shall be determined by
the Board, in its sole discretion, and that any interpretation by the Board
under the terms of this Agreement shall be final, binding and conclusive.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Warrant Agreement on the day
and year first above written.  This Agreement has been duly executed and
delivered by the Holder and the Company to be effective on date first above
written.
 
ECOLOGY COATINGS, INC.
 
/s/ Robert G. Crockett
By:  Robert G. Crockett
 
Its:  CEO
 


 


 
Stromback Acquisition Corporation, Holder:
 
/s/ Richard Stromback
By:  Richard Stomback
 
Its:  President


 
Address:_______________________

 
_______________________

 
_______________________








-  -
 
 

--------------------------------------------------------------------------------

 

Exercise Form
Ecology Coatings, Inc.
2701 Cambridge Court, Suite 100
Auburn Hills, MI  48326
Attn: CEO


 
The undersigned hereby irrevocably subscribes for the purchase of
_____________________ (__________) Shares pursuant to and in accordance with the
terms and conditions of  this Warrant, and herewith makes payment, covering the
purchase of the Shares, which should be delivered to the undersigned at the
address stated below, and, if such number of Shares shall not be all of the
Shares purchasable hereunder, then a new Warrant of like tenor for the balance
of the remaining Shares purchasable under this Warrant be delivered to the
undersigned at the address stated below.
 
The undersigned agrees that:  (1) the undersigned will not offer, sell, transfer
or otherwise dispose of any such Shares, unless either (a) a registration
statement, or post-effective amendment thereto, covering such Shares have been
filed with the Securities and Exchange Commission pursuant to the Securities Act
of 1933, as amended (the "Act"), and such sale, transfer or other disposition is
accompanied by a prospectus meeting the requirements of Section 10 of the Act
forming a part of such registration statement, or post-effective amendment
thereto, which is in effect under the Act covering the Shares to be so sold,
transferred or otherwise disposed of, or (b) counsel to the Company satisfactory
to the undersigned has rendered an opinion in writing and addressed to the
Company that such proposed offer, sale, transfer or other disposition of the
Shares is exempt from the provisions of Section 5 of the Act in view of the
circumstances of such proposed offer, sale, transfer or other disposition; (2)
the Company may notify the transfer agent for its Common Stock that the
certificates for the Common Stock acquired by the undersigned are not to be
transferred unless the transfer agent receives advice from the Company that one
or both of the conditions referred to in (1)(a) and (1)(b) above have been
satisfied; and (3) the Company may affix the legend set forth in Section 3.1 of
this Warrant to the certificates for Shares hereby subscribed for, if such
legend is applicable.
 
Dated:                                                      Signed:                                                                           
 
 
Address:__________________________

 
__________________________

 
__________________________








 
 

--------------------------------------------------------------------------------

 
